Citation Nr: 1602515	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for asthma and if so, whether entitlement is warranted. 

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with atypical chest pain and if so, whether entitlement is warranted.  

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension and if so, whether entitlement is warranted.  

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin condition (previously claimed as tinea pedis) and if so, whether entitlement is warranted.  
6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cardiovascular accident (now claimed as stroke secondary to service-connected diabetes mellitus type II (herein diabetes)) and if so, whether entitlement is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to March 1972.  

With respect to the Veteran's sleep disorder, to include OSA, claim, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the Veteran's claim in March 2012 and March 2014 (which also included a decision reopening the Veteran's previously denied claim for entitlement to service connection for a sleep disorder).  The Veteran appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims and a September 2014 order dismissed the Veteran's appeal due to a lack of jurisdiction because a final Board decision had not been issued.  With respect to the Veteran's other claims listed above, they were denied in an October 2014 rating decision.   

With respect to the Veteran's sleep disorder, to include OSA, claim, the Veteran testified at a November 2011 Board hearing before the undersigned Veterans Law Judge (VLJ) in Montgomery, Alabama.  A transcript of the hearing is of record.

With respect to the Veteran's sleep disorder, to include OSA, claim, subsequent to the February 2015 Supplemental Statement of the Case (SSOC), additional documents, to include VA examination reports and opinions, were associated with the Veteran's claims file.  These reports were for conditions unrelated to the Veteran's sleep disorder, to include OSA, claim.  As such, these documents do not relate to or have a bearing on the Veteran's claim on appeal; therefore the evidence is not pertinent and the Board can proceed with a decision on the Veteran's claim.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, this issue was previously referred to the AOJ in the prior March 2014 Board decision and remand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for asthma, COPD with atypical chest pain, hypertension, a skin condition and cardiovascular accident, and if so, whether entitlement is warranted, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current sleep disorder, to include OSA, has not been shown to be etiologically related to the Veteran's active service and has not been shown to have been caused or aggravated by his service-connected PTSD or diabetes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's current sleep disorder, to include OSA, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran was provided with adequate notice in November 2005, March 2006 and May 2006 letters, prior to the September 2006 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Of record, as relevant, are service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records and private medical records.  

On a September 2012 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) and in a September 2012 statement, the Veteran referenced Medical West Hospital as having records from Lloyd Noland Hospital, where he reported undergoing a sleep study and being diagnosed with sleep apnea in 1976-1978.  Records were requested from Medical West Hospital (Lloyd Noland) in September 2012, and an October 2012 response noted that the Veteran had not been a patient at Noland Hospital.  On a May 2014 VA Form 21-4142, the Veteran listed Lloyd Noland Hospital/St Vincent's Hospital, noted treatment from 1979 to 1990 and referenced that records from Lloyd Noland Hospital were transferred to the Medical Center East, which is now St. Vincent's Hospital.  In June 2014, records were requested from St. Vincent's Hospital (the request referenced records from Lloyd Noland Hospital) and the Veteran was informed of this request and that it was his responsibility to see that VA receives such records in a June 2014 letter.  Two June 2014 responses from St. Vincent's Hospital indicated that the Veteran was not in the St Vincent's Hospital system, and a January 2015 VA Form 27-0820 (Report of General Information) documenting communication between VA and the hospital also noted the same.  A January 2015 letter informed the Veteran of the inability to obtain records from "Medical West Hospital, now curator of records from Lloyd Noland Hospital."  Additionally, the February 2015 SSOC noted in the reasons and bases section that a negative response had been received from St. Vincent's Hospital.  As such, the Veteran was informed of the inability to obtain private medical records from Lloyd Noland Hospital (which as noted were alternatively referenced by the Veteran as being held by Medical West Hospital or St. Vincent's Hospital). 

Overall, the Veteran and his representative have not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  The Board additionally finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with VA examinations, and opinions were provided, in May 2014 and September 2014.  The Board finds these VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has either identified any prejudice in the conduct of the Board hearing.

The Veteran's claim was previously remanded by the Board in March 2012 and March 2014 and the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, with respect to the March 2012 Board remand, an August 2012 letter sent to the Veteran requested that he provide information concerning relevant medical treatment received and the August 2012 letter also provided the Veteran with additional notice regarding his claim, as requested.  With respect to the March 2014 Board remand, the Veteran's representation was clarified, private medical records were obtained from the Arlington Clinic, the Veteran was notified of the unsuccessful efforts to obtain private medical records from Medical West and Lloyd Noland Hospital via a January 2015 letter, VA treatment records were obtained (to include from the 1970s) and VA examinations were conducted and opinions provided in May 2014 and September 2014, as requested.   

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.




II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2015).

III.  Analysis

With respect to direct service connection, as noted, generally three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record indicates that the Veteran has a current diagnosis of OSA.  See, e.g., May and September 2014 VA Examination Reports.  

Initially, the Board notes that the Veteran's STRs are silent as to any complaints related to a sleep disorder.  A February 1972 separation examination report noted normal clinical evaluation for all reviewed areas, to include nose, sinuses, mouth and throat and lungs and chest.  No defects were noted and a notation was included from the Veteran that he was in good health.    

The Veteran and the evidence of record were inconsistent as to the onset and initial diagnosis of a sleep disorder, to include OSA.  For example, the Veteran testified at a November 2011 Board hearing and he stated that he had problems sleeping while in Vietnam and that "[y]ou're afraid somebody's going to get you or something like that.  You never really slept.  All time we've got artillery fire and all that."  He also referenced that other soldiers complained about his snoring.  See November 2011 Board Hearing Transcript, page 12.  The Veteran also stated that he went on sick call and complained about not being able to sleep.  Id.  The Veteran also stated that "about month after" leaving service he saw a doctor for sleep problems and that he was prescribed a CPAP machine in the 1980s.  Id.  In a December 2015 Appellant's Post-Remand Brief, the Veteran's representative stated that "[t]he [V]eteran argues that the onset of his condition was while on active duty and that the in-service incurrence persist post service, and with this continuity of symptomatology, service connection is warranted even in the absence of service records showing the condition."  In addition, as referenced above, the Veteran noted on a September 2012 VA Form 21-4142 and in a September 2012 statement that he was diagnosed with sleep apnea in 1976-1978 at Lloyd Noland Hospital.  As discussed, records from this facility were not able to be obtained.  On a different September VA Form 21-4142, the Veteran listed the Birmingham VA Hospital and referenced a positive sleep study between 1975-1978, though this form also referenced Lloyd Noland Hospital, so it is unclear if the Veteran was stating he had a sleep study at the VA hospital.  VA treatment records were obtained and a February 2015 letter noted that all records from the 1970s were provided.  The received records were silent as to any complaints related to a sleep disorder.  

In contrast, a June 1984 VA Agent Orange Exam noted that the Veteran "has had no major health problems."  Additionally, in a November 2005 statement the Veteran stated that sleep apnea began in 2003.  Also, the May 2014 VA examination report noted that "[a]fter the service [the Veteran] started to have issues with apneic episodes and also snoring.  He states that this started in around the 1980s" and that "[a]fter this time he had more formal sleep studies that confirmed [OSA].  Since that time he has worn some type of CPAP."  The September 2014 VA examination report noted that the "Veteran reports he was diagnosed with sleep apnea in the 1980s.  He reports he has been on CPAP reportedly since that time."

The Board notes that the earliest medical records referencing a sleep disorder appear to be an October 2000 VA Agent Orange Exam, which referenced the Veteran as being sleepy and diagnosed a sleep disorder.  The earliest confirmed diagnosis of OSA via medical records appears to be from private medical records from Metro West Hospital dated in November 2002.  A medical record noted that the Veteran reported being continuously sleepy, that he had been told he snores very loudly and that there was "no history of witnessed apnea although he has awakened at times trying to catch his breath with a smothering sensation."  A sleep study noted that the Veteran had a history of severe excessive daytime sleepiness and a history of loud snoring and questionable sleep apnea; a diagnosis was noted of OSA.  

Upon review, the Veteran and the evidence of record were inconsistent as to the onset and initial diagnosis of a sleep disorder, to include OSA.  The medical records confirm a diagnosis of a sleep disorder, to include OSA, in the early 2000s.  The Veteran referenced being diagnosed with sleep apnea in the 1970s post-service, in the 1980s and in 2003.  As noted, at the Board hearing, the Veteran also referenced problems sleeping in service, going to sick call to complain about not being able to sleep, that other soldiers complained about his snoring and seeing a doctor about a month after leaving service for sleep problems.  Based on the Veteran's inconsistent statements regarding the onset and initial diagnosis of a sleep disorder, to include OSA, the Board finds his various statements at to this issue to be of limited probative value.  Beyond the testimony at the Board hearing regarding seeing a doctor about a month after leaving service for sleep problems, the Veteran's other statements appeared to suggest onset and initial diagnosis of a sleep disorder, to include OSA, a number of years after his active service.  In this regard, the Board finds probative the Veteran's 1972 separation examination report which noted normal clinical evaluation for all reviewed areas, noted no defects and included a notation from the Veteran that he was in good health.  Additionally probative is the June 1984 VA Agent Orange Exam that noted that the Veteran "has had no major health problems."  Further, as will be discussed below, a May 2014 VA opinion stated that the onset of the Veteran's OSA was after his active service and cited, in part, to a review of the medical data to support this conclusion.  The Board finds this medical opinion to be of high probative value as to the issue of the onset of the Veteran's OSA.  In sum, while it is not entirely clear as to the onset and initial diagnosis of a sleep disorder, to include OSA, the Board concludes that such was at least a number of years after the Veteran's active service ended in March 1972.

Two VA examinations were conducted and two medical opinions regarding direct service connection were provided.  The May 2014 VA opinion stated that the Veteran's "current OSA is not related to, or caused by, or aggravated by, his time in the service."  The provided rationale stated "[i]t is well documented that the onset of the current OSA was well after the service.  This is based on review of the medical data as well as the [V]eteran's own statement."  The rationale further stated that "[t]he causes/risk factors of OSA are well established.  These include obesity, crowded oropharynx and also increased neck size (over 15 inches).  These are the etiologies in this case" and that "[t]he onset of this Veteran's sleep apnea tightly correlates with his increase in obesity (BMI) and increasing neck size."  The examination report also referenced that the Veteran reported "he has had issues with weight and a neck size of at least 17 or 18 inches for over 20 years" and noted the Veteran's neck size to be 19 inches and that his oropharynx was crowded on examination.  The September 2014 VA opinion contained a negative opinion as to direct service connection and included a rationale stating that "available records do not support the Veteran's contention that sleep apnea or any other sleep disorder resulted from active duty," that "the Veteran reported sleep apnea was diagnosed several years following active service, in the late 1970s or early 1980s" and that "a review of available records show diagnosis of sleep apnea in the early 2000s."  The rationale further stated that that "medical literature documents important risk factors for sleep apnea as advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The Veteran possesses several of these established risk factors includ[ing] advancing age, male gender, and obesity."  In addition, as part of the rationale provided under the secondary service connection opinion, the examiner stated that "trouble sleeping may be caused by multiple factors and by itself does not constitute a diagnosis of sleep apnea."  
Upon review, the Board concludes that entitlement to service connection is not warranted for a sleep disorder, to include OSA, on a direct basis.  While the evidence of record has established a current sleep disorder (specifically OSA), the competent evidence of record does not show a nexus between the Veteran's current sleep disorder, to include OSA, and the Veteran's active service.  As discussed and quoted above, May 2014 and September 2014 VA opinions were obtained which contained negative opinions as to direct service connection, along with accompanying rationales.  In addition, while not required, the May 2014 VA opinion also provided alternative etiologies for the Veteran's OSA (and the September 2014 VA opinion referenced present risk factors for sleep apnea) that were unrelated to his military service.  The Board finds these opinions, and their supporting rationales, to be the most probative evidence of record with respect to direct service connection.  No alternative medical, or otherwise competent, evidence is of record which relates the Veteran's current sleep disorder, to include OSA, to his active service.  In this regard, the Board notes that while at the November 2011 Board hearing the Veteran referenced a private Dr. H. as relating his sleep disorder to his service, records from this provider did not include such an opinion.  See November 2011 Board Hearing Transcript, page 16.  In sum, while there is evidence of a current sleep disorder (OSA), the competent evidence of record does not show a nexus between the Veteran's current sleep disorder, to include OSA, and his active service.  The Board, therefore, concludes that entitlement to service connection on a direct basis is not warranted for the Veteran's current sleep disorder, to include OSA.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In addition, an October 2002 rating decision denied the Veteran's claim for entitlement to service connection for a "sleep disorder as a result of exposure to herbicides."  To the extent that the issue of entitlement to service connection for the Veteran's sleep disorder, to include OSA, as a result of herbicide exposure is raised, the Board concludes that such entitlement is not warranted.  The Veteran's exposure to herbicides has previously been conceded based on his Vietnam service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In the case of a Veteran who was exposed to herbicides in-service, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Sleep disorders, including OSA, are not included in the list of diseases afforded presumptive service connection due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  While the Veteran's sleep disorder, to include OSA, is not eligible for presumptive service connection, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As discussed above, however, the competent evidence of record does not show a nexus between the Veteran's current sleep disorder, to include OSA, and his active service.  The May 2014 and September 2014 VA opinions provided negative opinions as to direct service connection and the May 2014 VA opinion also provided alternative etiologies for the Veteran's OSA (and the September 2014 VA opinion referenced present risk factors for sleep apnea) that were unrelated to his military service or herbicides.  While specific mention was not made to herbicides, the negative direct service connection opinions nonetheless were provided after a complete review of the Veteran's claims file and contained supporting rationales.  In addition, no competent evidence is of record which relates the Veteran's sleep disorder, to include OSA, to his conceded in-service herbicide exposure.  The Board, therefore, concludes that entitlement to service connection as due to herbicide exposure is not warranted for the Veteran's current sleep disorder, to include OSA.

The Board has considered the Veteran and his representative's contentions.  With respect to the Veteran and his representative's contentions regarding direct service connection that the Veteran's sleep disorder, to include OSA, had its onset in service or was related to his service (to include herbicide exposure), the Board notes that the Veteran and his representative are not competent to comment on the etiology of the Veteran's sleep disorder, to include OSA, or otherwise relate his current sleep disorder, to include OSA, to his active service, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board acknowledges the Veteran's and his representative's contentions, significantly more probative value is assigned to May 2014 and September 2014 VA opinions, which were the only competent evidence of record to address the etiology of the Veteran's sleep disorder, to include OSA.

The Veteran's representative also raised the issue of secondary service connection in a January 2014 Written Brief Presentation.  This brief referenced that "[d]iabetes is known to cause or facilitate apnea.  Thus it can aggravate it" and that that "PTSD and diabetes are already being pointed to on the record or indicated in VA medical literature as a source of aggravation or causation."  Included with the brief was medical treatise evidence that discussed diabetes and OSA.

As noted, two VA examinations were conducted and two medical opinions regarding secondary service connection were provided.  The May 2014 VA opinion stated that the Veteran's "current OSA is not related to, or caused by, or aggravated by...his [service-connected) conditions (including PTSD)."  A rationale noted that "[t]he sleep disturbances due to PTSD are of a completely separate etiology than those from OSA.  Specifically PTSD does not cause dysfunction of gas (O2 and CO2) sensing in the brainstem."  As noted above, the opinion also noted that the etiologies of the Veteran's OSA were obesity, crowded oropharynx and increased neck size.  The September 2014 VA opinion noted that the Veteran's claimed condition was not at least as likely as not aggravated beyond its natural progression by his service-connected condition.  As noted above, the opinion noted several established risk factors for sleep apnea that the Veteran possessed, to include advancing age, male gender and obesity.  The rationale noted that "the Veteran's sleep disorder has followed the normal progression" and that "noting the risk factors above, sleep apnea does not usually result from or is permanently aggravated by PTSD or diabetes."     

Upon review, the Board additionally concludes that entitlement to service connection is not warranted for the Veteran's sleep disorder, to include OSA, on a secondary basis.  The Veteran is service-connected for PTSD and diabetes.  As noted above, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  In this case, that means that the evidence must show that the Veteran's sleep disorder, to include OSA, was either caused or aggravated by the Veteran's service-connected PTSD or diabetes.  As discussed and quoted above, the May 2014 and September 2014 VA examination reports contained negative opinions as to secondary service connection, along with accompanying rationales.  In addition, while not required, the May 2014 VA opinion also provided alternative etiologies for the Veteran's OSA (and the September 2014 VA opinion referenced present risk factors for sleep apnea) that were unrelated to his service-connected disabilities.  Also, the September 2014 VA opinion stated that "the Veteran's sleep disorder has followed the normal progression," which suggests that the Veteran's sleep disorder was not aggravated by any factors but rather had followed the natural progress for such condition.  The Board finds these opinions, and supporting rationales, to be the most probative evidence of record with respect to secondary service connection.  No alternative medical, or otherwise competent, evidence is of record which indicates that the Veteran's current sleep disorder, to include OSA, was caused or aggravated by his service-connected PTSD or diabetes.  In sum, the competent evidence of record does not show that the Veteran's current sleep disorder, to include OSA, was caused or aggravated by his service-connected PTSD or diabetes.  The Board, therefore, concludes that entitlement to service connection on a secondary basis is not warranted for the Veteran's current sleep disability, to include OSA.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

The Board has considered the Veteran and his representative's contentions.  With respect to the Veteran and his representative's contention regarding secondary service connection, the Board notes that the Veteran and his representative are not competent to comment on the etiology of the Veteran's sleep disorder, to include OSA, or otherwise relate his current sleep disability, to include OSA, to his service-connected PTSD or diabetes, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board acknowledges the Veteran's and his representative's contentions, significantly more probative value is assigned to May 2014 and September 2014 VA opinions, which are the only competent evidence of record to address the etiology of the Veteran's sleep disorder, to include OSA.

The Board has also considered the medical treatise evidence submitted by the Veteran's representative, as referenced above.  The Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional."  See Mattern v. West, 12 Vet. App. 222 (1999).  In this case, however, no supporting opinion from a medical professional is of record.  On the contrary, the examiners providing the May 2014 and September 2014 VA opinions discussed above had the opportunity to review the Veteran's claims file (which their examination reports noted was done), which would have included the medical treatise evidence (which was received in January 2014), before providing their negative opinions as to secondary service connection.  Further, the medical treatise submitted does not address the facts of the Veteran's specific case, while the May 2014 and September 2014 VA opinions addressed the facts of the Veteran's specific case.  As a result, the Board finds the May 2014 and September 2014 VA opinions, which addressed the facts of the Veteran's specific case and were provided by competent medical professionals, to be of significantly more probative value with respect to the issue of secondary service connection than the medical treatise evidence submitted that was general in nature.

In sum, the Board concludes that the Veteran's current sleep disorder, to include OSA, has not been shown to be etiologically related to the Veteran's active service and has not been shown to have been caused or aggravated by his service-connected PTSD or diabetes.  As such, the criteria for entitlement to service connection for the Veteran's current sleep disorder, to include OSA, have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


ORDER

Entitlement to service connection for a sleep disorder, to include OSA, is denied.


REMAND

An October 2014 rating decision, in part, denied the new and material claims relating to entitlement to service connection for asthma, COPD with atypical chest pain, hypertension, a skin condition and cardiovascular accident.  In October 2014, the Veteran submitted a timely Notice of Disagreement (NOD) via VA Form 21-0958 (Notice of Disagreement) as to these issues.  When a NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for these issues for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  See 38 U.S.C.A. § 7105(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

Issue a SOC regarding the new and material claims relating to entitlement to service connection for asthma, COPD with atypical chest pain, hypertension, a skin condition and cardiovascular accident.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


